On February 13, 2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of five (5) years for the offense of Theft, a felony. The Court recommended the Defendant be screened for the Treasure State Correctional Training Center. The Defendant will receive credit for time served in the County Jail of one-hundred twenty (120) days.
On February 8, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and *19stated that he wished to continue due to his intent to pursue a post-conviction relief with the district court in this matter.
Done in open Court this 8th day of February, 2007.
DATED this 23rd day of February, 2007.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued pending notification to the Sentence Review Division within sixty (60) days of the decision of the post conviction relief.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler